Title: To George Washington from Brigadier General James Mitchell Varnum, 8 April 1778
From: Varnum, James Mitchell
To: Washington, George



Sir
Camp [Valley Forge] April 8th, 1778.

Upon reviewing my Expences for the Winter past, I find myself greatly in Arrear to my private Fortune. This is not the Result of Extravigance in eating, drinking or Cloathing. There is no conceivable Prospect of being in a better Situation. I am therefore under the Necessity of establishing a Credit with a person in Rhode Island, upon whom I can occasionally draw for Supplies. I know of but one Way of effecting this, and that is by selling or mortgaging a Real Estate, which I now own in that State. My Father in law has supplied me, during the last Campaign, to the Amount of six Hundred Dollars; But I cannot think of getting any more in that Way as he supports my Family solely, without making me Debtor.
The agreeable and important Obligations due to the Feelings of a

virtuous, fine Woman make me unhappy in being so long absent from her, & I have too much Youth on my side to bury, in the Profundity of Philosophy, the most pleasing Sensibilities of the human Heart.
For these two Reasons I think it my Duty to apply for Liberty of absence for the Term of five or six Weeks, previous to the probable Opening of the Campaign, and when other Circumstances will best admit of it. If the Division would be likely to suffer, I imagine General Parsons might be called here in the interim to supply my Place; For I am certain he is of no Service where he is.
If your Excellency should judge this Request improper, I shall chearfully acquiesce, and charge the Loss of domestic Felicity to the good of the Service. For I do not think it delicate or consistant to repine at Events which happen in a Sphere above my own proper Command.
Your Excellency’s Determination shall convince me what is right in the matter, To know which will be gratefully felt by your very obdt humble Servant

J. M. Varnum.

